SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2015 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In April, 2015 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and Related Persons ( ) Board of Directors ( X ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 5,962,749 0.0379 0.0379 ADR (*) Common 591,105 0.0038 0.0038 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price R$ Volume (R$) Shares Common Itau Corretora Sell 10 1,000 19.53 19,530.00 Shares Common JP Morgan Sell 16 8,900 19.07 169,723.00 Shares Common JP Morgan Sell 16 7,100 19.08 135,468.00 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 5,945,749 0.0378 0.0378 ADR (*) Common 591,105 0.0038 0.0038 (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. (*) Each ADR is equivalent to 1 (one) share. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In April, 2015 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and related persons ( X ) Board of Directors ( ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 11,288,200,495 71.8188 71.8188 ADR (*) Common 16,302,499 0.1037 0.1037 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price R$ Volume (R$) Shares Common Brasil Plural Buy 02 700 18.72 13,104.00 Shares Common Brasil Plural Buy 02 1,800 18.73 33,714.00 Shares Common Brasil Plural Buy 02 20,700 18.74 387,918.00 Shares Common Brasil Plural Buy 02 16,300 18.75 305,625.00 Shares Common Brasil Plural Buy 02 49,500 18.76 928,620.00 Shares Common Brasil Plural Buy 02 80,700 18.77 1,514,739.00 Shares Common Brasil Plural Buy 02 45,200 18.78 848,856.00 Shares Common Brasil Plural Buy 02 20,400 18.79 383,316.00 Shares Common Brasil Plural Buy 02 82,100 18.80 1,543,480.00 Shares Common Brasil Plural Buy 02 200 18.82 3,764.00 Shares Common Brasil Plural Buy 02 11,700 18.83 220,311.00 Shares Common Brasil Plural Buy 02 7,600 18.84 143,184.00 Shares Common Brasil Plural Buy 02 480,500 18.85 9,057,425.00 Shares Common Brasil Plural Buy 10 300 19.48 5,844.00 Shares Common Brasil Plural Buy 10 31,000 19.49 604,190.00 Shares Common Brasil Plural Buy 10 551,600 19.50 10,756,200.00 Shares Common Brasil Plural Buy 17 328,100 18.95 6,217,495.00 Shares Common Brasil Plural Buy 17 11,700 18.96 221,832.00 Shares Common Brasil Plural Buy 17 7,100 18.97 134,687.00 Shares Common Brasil Plural Buy 17 17,400 18.98 330,252.00 Shares Common Brasil Plural Buy 17 24,400 18.99 463,356.00 Shares Common Brasil Plural Buy 17 63,600 19.00 1,208,400.00 Shares Common Brasil Plural Buy 17 24,000 19.01 456,240.00 Shares Common Brasil Plural Buy 17 127,100 19.02 2,417,442.00 Shares Common Brasil Plural Buy 17 151,600 19.03 2,884,948.00 Shares Common Brasil Plural Buy 17 555,400 19.04 10,574,816.00 Shares Common Brasil Plural Buy 17 570,200 19.05 10,862,310.00 Shares Common Brasil Plural Buy 17 53,100 19.06 1,012,086.00 Shares Common Brasil Plural Buy 17 17,800 19.07 339,446.00 Shares Common Brasil Plural Buy 17 11,400 19.08 217,512.00 Shares Common Brasil Plural Buy 17 18,500 19.09 353,165.00 Shares Common Brasil Plural Buy 17 18,600 19.10 355,260.00 Total Buy Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Tot al Shares Common 11,291,600,795 71.8404 71.8404 ADR (*) Common 16,302,499 0.1037 0.1037 (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. (*) Each ADR is equivalent to 1 (one) share. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In April, 2015 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and related persons ( ) Board of Directors ( ) Management (X) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 7,825 0.0000 0.0000 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price R$ Volume (R$) Shares Common Bradesco Corretora Sell 05 600 18.43 11,058.00 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Tot al Shares Common 7,225 0.0000 0.0000 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMBEV S.A. By: /s/ Nelson José Jamel Nelson Jose Jamel Chief Financial and Investor Relations Officer Date:May 8, 2015
